Name: Council Decision (EU) 2016/1225 of 18 July 2016 on the conclusion of the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, on a Framework Agreement between the European Union and the Republic of Lebanon on the general principles for the participation of the Republic of Lebanon in Union programmes
 Type: Decision
 Subject Matter: European construction;  international affairs;  Asia and Oceania;  cooperation policy
 Date Published: 2016-07-28

 28.7.2016 EN Official Journal of the European Union L 202/3 COUNCIL DECISION (EU) 2016/1225 of 18 July 2016 on the conclusion of the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, on a Framework Agreement between the European Union and the Republic of Lebanon on the general principles for the participation of the Republic of Lebanon in Union programmes THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 212, in conjunction with Article 218(6)(a) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2015/268 (2), the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part (3), on a Framework Agreement between the European Union and the Republic of Lebanon on the general principles for the participation of the Republic of Lebanon in Union programmes (the Protocol) was signed on behalf of the Union on 9 February 2015. (2) The objective of the Protocol is to lay down the financial and technical rules enabling the Republic of Lebanon to participate in certain Union programmes. The horizontal framework established by the Protocol sets out principles for economic, financial and technical cooperation and allows the Republic of Lebanon to receive assistance, in particular financial assistance, from the Union pursuant to those programmes. That framework applies only to those Union programmes for which the relevant constitutive legal acts provide for the possibility of the participation of the Republic of Lebanon. The conclusion of the Protocol does not therefore entail the exercise of powers under the various sectoral policies pursued by the programmes, which are exercised when establishing the programmes. (3) The Protocol should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, on a Framework Agreement between the European Union and the Republic of Lebanon on the general principles for the participation of the Republic of Lebanon in Union programmes is hereby approved on behalf of the Union (4). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 10 of the Protocol (5). Article 3 The Commission is authorised to determine, on behalf of the Union, the specific terms and conditions applicable to the participation of the Republic of Lebanon in each particular Union programme, including the financial contribution to be paid. The Commission shall keep the relevant working party of the Council informed. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 July 2016. For the Council The President F. MOGHERINI (1) Consent of 23 June 2016 (not yet published in the Official Journal). (2) Council Decision (EU) 2015/268 of 17 December 2014 on the signing, on behalf of the European Union, and provisional application of the Protocol to the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part, on a Framework Agreement between the European Union and the Republic of Lebanon on the general principles for the participation of the Republic of Lebanon in Union programmes (OJ L 47, 20.2.2015, p. 1). (3) OJ L 143, 30.5.2006, p. 2. (4) The Protocol has been published in OJ L 47, 20.2.2015, p. 3 together with the decision on signature. (5) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.